UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)February 6, 2013 VALUEVISION MEDIA, INC. (Exact name of registrant as specified in its charter) Minnesota 0-20243 41-1673770 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6740 Shady Oak Road, Eden Prairie, Minnesota 55344-3433 (Address of principal executive offices) (952) 943-6000 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory of Certain Officers. Effective February 3, 2013, Kelly Thorp, Senior Vice President of Human Resources, left her current position to take the newly created position with the Company of Vice President of Culture Development. This new position will focus on leadership development, employee engagement, implementation of related programs and consistent practice of the overall vision and culture of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. Date: February 6, 2013 VALUEVISION MEDIA, INC. By: /s/ Teresa Dery Teresa Dery Senior Vice President and General Counsel
